ON PETITION FOR REHEARING.

Per curiam:

Mr. Justice Musser, Mr. Justice White and Mr. Justice Bailey are of the opinion that, under the facts of this case, the duty of the city council to call a special election of the qualified electors of the city and county of Denver, and submit to a vote of such electors the proposition petitioned for, as a proposed amendment to the char*381ter of the municipality, is ministerial only and should be performed; and further, that the courts can not question or determine the validity of the proposed legislation until it becomes a finished legislative act.
■ _ Mr. Justice HirrJs of the opinion, that the city council is vested with authority, and it is its duty, to determine, subject to review by the courts, whether the proposed legislation is of the character for which the electors may petition under the authority and power vested in them by the constitution, and if not of such character, to refuse to submit the measure to a vote of the electors.
Mr. Justice Gabbert and Mr. Justice GarriguES are of the like opinion with Mr. Justice Hire, and are also of the opinion that the council rightly refused to call a special election for the reason, among others, that the commission form of government proposed is, in effect, a new charter, and that a new charter can not be framed by petition, but must be formulated by a convention of delegates possessing the qualifications prescribed by section 4 of article XX of the constitution, elected by the people at an election held for that purpose, and then submitted to the people at a special election for their adoption or rejection.
As a result of the conclusions reached by the several members of the court participating herein, it necessarily follows, that the judgment of the district court stands affirmed by force of section 438, Code of Civil Procedure, R. S. The former per curiam opinion is withdrawn, and the motion for rehearing denied in accordance with the rule stated in Ayers v. Bensley et al., 32 Calif. 632.
Chief Justice Campberr not participating.